Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JESSE JAMES WHITE,                                      )                     No. 08-05-00138-CR
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      194th District Court
)
THE STATE OF TEXAS,                                   )                   of Dallas County, Texas
)
                                    Appellee.                          )                    (TC# F-0448755-KM)

O P I N I O N

            Jesse James White appeals his conviction for aggravated assault.  Based on Appellant’s plea
of guilty, a jury found Appellant guilty and assessed punishment at imprisonment for a term of
fifteen years.  The trial court included in the judgment a deadly weapon finding.  We affirm.
            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,
18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  Appellant has filed a pro se brief.
            The record reflects that Appellant entered a plea of guilty before the jury.  The trial court
admonished Appellant of the consequences of his plea pursuant to Tex.Code Crim.Proc.Ann.
art. 26.13 (Vernon Supp. 2005), and Appellant made a judicial confession admitting his guilt.  
            We have carefully reviewed the record and counsel’s brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  A discussion of the contentions advanced in the pro se brief would add nothing
to the jurisprudence of the state.  The judgment is affirmed.


March 23, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)